

114 S431 IS: Internet Tax Freedom Forever Act
U.S. Senate
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 431IN THE SENATE OF THE UNITED STATESFebruary 10, 2015Mr. Thune (for himself, Mr. Wyden, Mr. McConnell, Mr. Schumer, Ms. Ayotte, Mrs. Murray, Mr. Scott, Mrs. Shaheen, Mr. Cruz, Mr. Tester, Ms. Murkowski, Mr. Donnelly, Mr. Blunt, Mr. Leahy, Mr. Rubio, Mr. Merkley, Mr. Crapo, Mr. Coons, Mr. Heller, Mr. Markey, Mr. Barrasso, Mr. Peters, Mr. Portman, Mr. Moran, Mr. Burr, Mr. Boozman, Mr. Kirk, Mrs. Capito, Mr. Daines, Mr. Vitter, Mr. Grassley, Mr. Isakson, Mr. Coats, Mrs. Fischer, Mr. Roberts, Mr. McCain, Mr. Gardner, Mr. Toomey, Mr. Inhofe, Mr. Lee, Mr. Graham, and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo permanently extend the Internet Tax Freedom Act.
	
 1.Short titleThis Act may be cited as the Internet Tax Freedom Forever Act.
 2.FindingsCongress makes the following findings:
 (1)The Internet has continued to drive economic growth, productivity and innovation since the Internet Tax Freedom Act was first enacted in 1998.
 (2)The Internet promotes a nationwide economic environment that facilitates innovation, promotes efficiency, and empowers people to broadly share their ideas.
 (3)According to the National Broadband Plan, cost remains the biggest barrier to consumer broadband adoption. Keeping Internet access affordable promotes consumer access to this critical gateway to jobs, education, healthcare, and entrepreneurial opportunities, regardless of race, income, or neighborhood.
 (4)Small business owners rely heavily on affordable Internet access, providing them with access to new markets, additional consumers, and an opportunity to compete in the global economy.
 (5)Economists have recognized that excessive taxation of innovative communications technologies reduces economic welfare more than taxes on other sectors of the economy.
 (6)The provision of affordable access to the Internet is fundamental to the American economy and access to it must be protected from multiple and discriminatory taxes at the State and local level.
 (7)As a massive global network that spans political boundaries, the Internet is inherently a matter of interstate and foreign commerce within the jurisdiction of the United States Congress under article I, section 8, clause 3 of the Constitution of the United States.
			3.Permanent moratorium
			 on Internet access taxes and multiple and discriminatory taxes on
			 electronic
			 commerce
			(a)In
 generalSection 1101(a) of the Internet Tax Freedom Act (47 U.S.C. 151 note), as amended by section 624 of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235), is amended by striking during the period beginning November 1, 2003, and ending October 1, 2015.
			(b)Effective
 dateThe amendment made by this section shall apply to taxes imposed after the date of the enactment of this Act.